HEALTH NET, INC.
COMPENSATION RECOVERY POLICY



1.   Purpose.

This Compensation Recovery Policy (the “Policy”) is intended to maintain a
culture of focused, diligent and responsible management that discourages conduct
detrimental to the growth of Health Net, Inc., a Delaware corporation, and its
subsidiaries and affiliates (collectively, the “Company”). Accordingly, as set
forth in this Policy, it may be appropriate for the Company to recover
incentive-based cash and equity compensation of its executive officers and key
employees in the event that they engage in conduct that is detrimental to the
Company. This Policy is hereby adopted by the Company effective as of May 12,
2010 (the “Effective Date”).



2.   Applicability.

This Policy applies to all current reporting officers of the Company under
Section 16 of the Securities and Exchange Act of 1934, as amended, and other
current senior executives identified by the Company from time to time
(collectively, the “Covered Employees”).



3.   Definitions.

For purposes of this Policy, the following terms will have the meanings set
forth below.

(a) “Administrator” shall mean the Board of Directors of the Company or its
designee pursuant to Section 5 hereof.

(b) “Cause” shall mean “Cause,” as such term is defined under a Covered
Employee’s employment agreement (or, in the event that such Covered Employee
does not have an employment agreement with the Company, engaging in conduct that
constitutes “Cause,” as such term is defined under the Company’s form of Tier I
employment agreement, as such agreement may be amended from time to time).

(c) “Covered Period” shall mean:

(i) If the Recoverable Event is conduct constituting Cause, the twelve
(12) month period following the date of the initial occurrence of such
Recoverable Event, and

(ii) If the Recoverable Event is conduct described in Section 3(e)(ii) hereof,
the twelve (12) month period following the date of the first public issuance or
filing with the Securities and Exchange Commission (whichever occurs first) of
the financial document embodying the financial reporting requirement with
respect to which the Company was required to restate due to material
noncompliance.

Notwithstanding the foregoing, in no event shall the Covered Period begin
earlier than the Effective Date of the Policy.

(d) “Incentive Compensation” shall mean any cash- or equity-based bonus,
incentive payment, award or other compensation (whether paid or unpaid, vested
or unvested) granted to, paid or payable to, or received by, such Covered
Employee by or from the Company during the Covered Period, and any profits
realized by such Covered Employee from the sale of Company equity securities
during the Covered Period; provided, however, that “Incentive Compensation”
shall not include a Covered Employee’s wages or base salary.

(e) “Recoverable Event” shall mean the occurrence of any of the following
events:

(i) The Covered Employee’s engagement in conduct that constitutes Cause.

(ii) The Covered Employee’s engagement in fraudulent, intentional, willful, or
grossly negligent misconduct that ultimately results in the Company being
required to prepare an accounting restatement due to its material noncompliance
with any financial reporting requirement under United States federal securities
laws.



4.   Compensation Recovery.

(a) In the event that the Administrator determines that a Recoverable Event has
occurred with respect to a Covered Employee (the date of any such determination,
the “Determination Date”), the Administrator, in its sole and absolute
discretion, may recover from the Covered Employee an amount equal to any or all
Incentive Compensation granted to, paid or payable to, or received or realized
by, the Covered Employee during the Covered Period (the “Recoverable Amount”).
Notwithstanding any provision in this Policy to the contrary, the Recoverable
Amount shall not exceed an amount equal to all Incentive Compensation granted
to, paid or payable to, or received or realized by, the Covered Employee during
the Covered Period.

(b) In the event that federal or state law prohibits the recovery or
reimbursement of already paid or vested amounts, the Administrator shall
determine, in its sole and absolute discretion, whether to recover any
Recoverable Amount through the reduction or forfeiture of future awards or
payments, unpaid amounts or awards, or any other compensation or payments due to
the Covered Employee from the Company (under any compensation agreement or
arrangement between the Covered Employee and the Company) or take any other
legal action.

(c) The Administrator may determine that any equity award agreement, employment
agreement, bonus plan or similar agreement or plan entered into or amended on or
after the Effective Date shall, as a condition to the grant of any benefit
covered by such agreement or plan, require a Covered Employee to contractually
agree to abide by the terms of this Policy. To the extent necessary to
effectuate this Policy, the Administrator may also amend any such agreement
entered into prior to the Effective Date, in accordance with the terms and
conditions of such agreement. Further, the adoption of this Policy does not
mitigate, and is intended to enhance, the effect of any recoupment, forfeiture
or similar policies in any equity award agreement, employment agreement or
similar agreement in effect prior to the Effective Date.



    5.

1





Administration.

(a) Administration and Delegation of Authority.

(i) The Policy generally will be administered by the Board of Directors of the
Company (the “Board”). The Board shall determine, in its sole and absolute
discretion, whether a Recoverable Event has occurred with respect to a Covered
Employee, and, if so, whether to take any action upon such determination of a
Recoverable Event.

(ii) The Board may delegate to the Compensation Committee of the Board (the
“Compensation Committee”) the authority to determine: (A) as set forth in
Section 4(a) hereto, any Recoverable Amount with respect to a Covered Employee;
(B) the specific Incentive Compensation subject to reimbursement, recovery or
forfeiture; and (C) the manner of reimbursement, recovery or forfeiture of any
Recoverable Amount. All references to the “Administrator” shall include
references to the Board and the Compensation Committee, as applicable.

(b) Determination in Discretion of the Administrator. Any action or inaction
taken by the Administrator with respect to a Covered Employee under this Policy
shall in no way limit the Administrator’s actions or decisions not to act with
respect to any other Covered Employee, including those subject to a similar
policy, agreement, or arrangement. The Administrator may apply the provisions of
this Policy differently to each such Covered Employee, in its discretion, taking
into account, among other things: (i) whether the assertion of a claim may
violate applicable law or prejudice the interests of the Company (including but
not limited to any prejudice to the interests of the Company in any proceeding
or investigation); (ii) whether other penalties or punishments are being imposed
on the Covered Employee, including by third parties, or any governmental or
regulatory authority (including, without limitation action taken under Section
304 of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley”)); (iii) the
nature of the events that led to the Recoverable Event; (iv) the Covered
Employee’s conduct, role and responsibilities with respect to the events that
led to a Recoverable Event; and (v) such other factors as determined by the
Administrator in its sole and absolute discretion; provided, however, that in
the event the Securities and Exchange Commission takes action under Section 304
of Sarbanes-Oxley against a Covered Employee with respect to a Recoverable
Event, the Administrator shall not take any action under this Policy which shall
result in a duplicative effect in conjunction with any action taken under
Section 304 of Sarbanes-Oxley.



6.   Miscellaneous Provisions.

(a) Severability. The provisions in this Policy are intended to be applied to
the fullest extent of the law, provided, however, to the extent that any
provision of this Policy is found to be unenforceable, inconsistent or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted, and shall automatically be deemed amended in a manner consistent with
its objectives to the extent necessary to conform to applicable law.

(b) Governing Law. The Policy shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

(c) Amendment; Termination. The Administrator may amend or terminate the Policy
at any time.

(d) Section 409A of the Internal Revenue Code. To the extent that any
Recoverable Amount is recovered by offsetting amounts against future payments of
a Covered Employee’s “nonqualified deferred compensation” (as such term is
defined for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended, (the “Code”) and the Treasury Regulations and guidance issued
thereunder, then the Administrator shall take such action(s) as it deems
necessary or appropriate to offset such amounts in a manner intended to comply
with, or be exempt from, Section 409A of the Code. After reviewing the relevant
facts and circumstances, if the Administrator determines that it is not feasible
or in the best interests of the Company to take such action(s) in a manner that
complies with, or is exempt from, Section 409A of the Code, such determination
shall be final and binding on the Covered Employee, and the Company shall not be
liable for any taxes, penalties, or interest arising under Section 409A of the
Code, which shall be borne by the Covered Employee at his or her sole expense.

* * * * *

On May 12, 2010, the Board authorized the officers of the Company to adopt this
Compensation Recovery Policy in accordance with the terms approved by the Board
on May 12, 2010.

Being an officer of the Company duly authorized by the Board to adopt this
Compensation Recovery Policy on behalf of the Company, I hereby certify that the
foregoing Compensation Recovery Policy was adopted by the Company on June 17,
2010, to be effective as of May 12, 2010.

Executed on this 17th day of June, 2010.

Health Net, Inc.

          By:   /s/ Karin Mayhew
     
   
Name:
Title:
  Karin Mayhew
Senior Vice President,



    Organization Effectiveness

2